 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   A.T., a minor, by and through his Guardian     )   CASE NO.: 2:16-CV-02925-MCE-DB
     ad Litem L.T.,                                 )
11                                                  )
                                                    )   ORDER RE PLAINTIFF’S MOTION
12                 Plaintiff,                       )   TO ACCEPT THE WAIVER OF
                                                    )   PERSONAL APPEARANCE OF L.T.,
13                                                  )   GUARDIAN AD LITEM FOR
     v.                                             )   PLAINTIFF A.T., AND APPROVE
14                                                  )   APPEARANCE THROUGH
     DRY CREEK JOINT ELEMENTARY                     )   VIDEOCONFERENCE AT THE
15   SCHOOL DISTRICT, PLACER COUNTY                 )   HEARING ON PLAINTIFF’S
     OFFICE OF EDUCATION, PLACER                    )   MOTION TO APPROVE
16   COUNTY CHILDREN SYSTEM OF CARE,                )   SETTLEMENT
     and the following individuals, who are named   )
17   in their individual capacities: KD ASHTON,     )
     BECKY BRAVO, PETER BALDO, LIZ                  )
18   LEE, CINDY STONE, RENEE VERDUGO,               )
     MARY BOEHM, CHRISTY CARTER,                    )
19   WENDY DEVORE, DONNA KEARNS,                    )
     LISA HEWITT, TAMMY PETERSON,                   )
20   STEPHANIE DILBECK, JEN ROGERS,                 )
     VALERIE MILLER, DAVID MOUL,
21   DEBBIE CANNON, JUDY BENNEY,
     REBECCA RATEKIN, CARLEY ROSE
22   JACKSON, LAURI MCNALLY, SANDRA
     MOORE, and DOES 1-30,
23

24                 Defendants.

25

26

27   ___________________________________

28                                                  1

       ORDER RE PLAINTIFF’S MOTION TO ACCEPT THE WAIVER OF PERSONAL
        APPEARANCE OF L.T., GUARDIAN AD LITEM FOR PLAINTIFF A.T., AND
     APPROVE APPEARANCE THROUGH VIDEOCONFERENCE AT THE HEARING ON
                 PLAINTIFF’S MOTION TO APPROVE SETTLEMENT
 1

 2
            Plaintiff A.T., by and through his Guardian ad Litem L.T., and through undersigned
 3
     counsel’s Motion to Accept the Waiver of Personal Appearance of L.T., Guardian ad Litem for
 4
     Plaintiff A.T. and Approve Appearance through Videoconference at the Hearing on Plaintiff’s
 5
     Motion to Approve Settlement has been received and considered by the Court.
 6
            After the considering the moving papers submitted by counsel, including the Declaration
 7
     of L.T., Guardian ad Litem of Plaintiff A.T., IT IS HEREBY ORDERED THAT:
 8
            Plaintiff’s Motion to Accept the Waiver of Personal Appearance of L.T., Guardian ad
 9
     Litem for Plaintiff A.T. and Approve Appearance through Videoconference at the Hearing on
10
     Plaintiff’s Motion to Approve Settlement is GRANTED and, the Court hereby finds that L.T.,
11
     Guardian ad Litem for Plaintiff A.T. understands and knowingly waives her right to personally
12
     appear for the Hearing on Plaintiff’s Motion to Approve Settlement. Further, based on good
13
     cause shown, the Court approves of L.T., Guardian ad Litem for Plaintiff A.T., appearing for
14
     the Hearing on Plaintiff’s Motion to Approve Settlement via videoconference.
15
            IT IS SO ORDERED.
16
     Dated: June 1, 2021
17

18

19

20

21

22

23

24

25

26

27

28                                                  2

       ORDER RE PLAINTIFF’S MOTION TO ACCEPT THE WAIVER OF PERSONAL
        APPEARANCE OF L.T., GUARDIAN AD LITEM FOR PLAINTIFF A.T., AND
     APPROVE APPEARANCE THROUGH VIDEOCONFERENCE AT THE HEARING ON
                 PLAINTIFF’S MOTION TO APPROVE SETTLEMENT
